                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

WILSON PAGAN,

             Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:17-CV-43
                                                       (GROH)

LIEUTENANT HOWELL,
Special Investigation Section Lieutenant,
LIEUTENANT BARRIENTES,
Lieutenant Special Housing Unit & S.I.S.,
MRS. BRIDGES, Unit Manager E2,
MS. NEWSOME, Case Manager E2,
MR. STAUFFER, Unit Counselor E2 and
UNITED STATES PENITENTIARY HAZELTON,

             Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 68] on December 21, 2018. In his

R&R, Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1]

be dismissed as to USP Hazelton with prejudice and as to the remaining Defendants

without prejudice.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,
150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.    28.U.S.C. ' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Service was accepted by

the pro se Plaintiff on December 26, 2018. ECF No. 69. To date, no objections have

been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 68] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE as to USP Hazleton

and DISMISSED WITHOUT PREJUDICE as to the remaining Defendants.                    Further,

Defendants’ motion to dismiss, or, alternatively, for summary judgment [ECF No. 53] is

hereby GRANTED.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: January 22, 2019




                                             2
